 

 

EXHIBIT 10.2  

 

DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.



RESTRICTED STOCK UNIT NOTICE

 

FOR

 

DIVIDEND CAPITAL TOTAL ADVISORS LLC

 

This Notice, dated as of February 25, 2015 (the “Effective Date”), evidences the
creation of restricted stock units (each, a “Unit,” and collectively, the
“Units”), that have been granted to Dividend Capital Total Advisors LLC, a
Delaware limited liability company (the “Advisor”), conditioned upon the
Advisor’s agreement to the terms of the attached Restricted Stock Unit Agreement
(the “Agreement”), which includes an agreement to offset certain amounts against
fees and expense reimbursements otherwise payable under the then-current
advisory agreement among the Advisor, Dividend Capital Diversified Property Fund
Inc., a Maryland corporation (“DPF”), and Dividend Capital Total Realty
Operating Partnership LP, a Delaware limited partnership (the “Advisory
Agreement”). This Notice constitutes part of and is subject to the terms and
provisions of the Agreement, which is incorporated by reference herein. Each
whole Unit is equivalent in value to one Class I share of the Common Stock of
DPF (each, a “Class I Share” and collectively, the “Class I Shares”) and
represents the commitment of DPF to issue one Class I Share, at a future date,
to the Advisor or the Advisor’s designee, subject to the terms of the Agreement.
The Units are credited to a separate account maintained for the Advisor on the
books and records of DPF (the “Account”). All amounts credited to the Account
will continue for all purposes to be part of the general assets of DPF.

 

Number of Units: 135,358.636

 

Vesting Schedule: The Units will, subject to the terms of the Agreement, vest
and become nonforfeitable on April 13, 2018.

 

{Signatures follow.}

 

 

 

 



 



IN WITNESS WHEREOF, the parties hereto have executed this Notice and the
attached Restricted Stock Unit Agreement as of the date and year first above
written.

 

DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.       By: /s/ M. Kirk Scott  
Name: M. Kirk Scott   Title: Chief Financial Officer

 

 

DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP         By: Dividend
Capital Diversified Property Fund Inc., its General Partner       By: /s/ M.
Kirk Scott   Name: M. Kirk Scott   Title: Chief Financial Officer

 

 

DIVIDEND CAPITAL TOTAL ADVISORS LLC         By: Dividend Capital Total Advisors
Group
LLC, its Sole Member       By: /s/ Evan H. Zucker   Name: Evan H. Zucker  
Title: Manager

 



 

 

 

DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.



RESTRICTED STOCK UNIT AGREEMENT

 

FOR

 

DIVIDEND CAPITAL TOTAL ADVISORS LLC

 

1.             Terminology. Unless otherwise provided in this Agreement,
capitalized terms used herein are defined in the Glossary at the end of this
Agreement or the Notice.

 

2.             Vesting and Payment Offset. The Units will become vested and
nonforfeitable in accordance with the vesting schedule set forth in the Notice,
except as otherwise set forth herein. In the twelve calendar months following
the Vesting Date, DPF shall deduct (a) the Offset Shortfall (which shall be zero
for the purposes of this calculation in the first calendar month following the
Vesting Date) and (b) 1/12th of the Offset Amount, from the cash payments
otherwise due and payable in such calendar month to the Advisor under the
Advisory Agreement for any fees or expense reimbursements. If the cash payments
otherwise due and payable in the relevant month to the Advisor under the
Advisory Agreement for any fees or expense reimbursements are less than all of
the amounts to be deducted by DPF pursuant to the immediately preceding sentence
above, then the difference shall accrue as an offset shortfall (the “Offset
Shortfall”). If an Offset Shortfall continues to exist after the twelfth month
following the Vesting Date, then then the Advisor shall promptly pay such amount
to DPF.

 

3.             Termination.

 

(a)             This Agreement shall automatically terminate upon termination or
non-renewal of the Advisory Agreement, by any party for any reason. In addition,
upon a Change in Control of DPF, then either the Advisor or DPF may immediately
terminate this Agreement upon delivery of written notice to the other party.
Further, the Advisor may immediately terminate this Agreement upon delivery of
written notice to DPF following the Advisor’s receipt of a notice from DPF
pursuant to Section 9(a).

 

(b)             Upon termination of this Agreement, the Advisor will promptly
pay any Unused Offset Amounts to DPF or, at the Advisor’s election, return Class
I Shares in equal value, with such value based on the Class I NAV as of the date
of termination of this Agreement. In addition, upon termination of this
Agreement, all Units that are not then vested and nonforfeitable will be
forfeited to DPF immediately and automatically without payment of any
consideration therefor and the Advisor will have no further right, title or
interest in or to such Units; provided, however, that, unless this Agreement was
terminated at the election of the Advisor following a Change in Control of DPF
or as a result of a premature termination of the Advisory Agreement at the
election of DPF for Cause (as defined in the Advisory Agreement) or upon the
bankruptcy of the Advisor, then following such forfeiture of Units, the Advisor
shall have the right to acquire from DPF the number of Class I Shares equal to
the number of Units forfeited, in return for a purchase price equal to such
number of Class I Shares multiplied by the Effective Date Class I NAV. The
Advisor shall notify DPF of its election to exercise the foregoing acquisition
right within 30 days following the termination of this Agreement, and the
parties shall close the transaction within 60 days following the termination of
this Agreement. Sections 6(c), 6(d), 6(e), 7 and 13 shall survive termination of
this Agreement.

 



 

 

 

4.             Restrictions on Transfer. Without the express written consent of
DPF, neither this Agreement nor any of the Units may be assigned, transferred,
pledged, hypothecated or disposed of in any way, whether by operation of law or
otherwise, and the Units shall not be subject to execution, attachment or
similar process, except as provided in the following sentence. The Advisor may
assign its rights under this Agreement to receive Class I Shares upon settlement
of Units to senior employees of the Advisor and its Affiliates pursuant to the
Senior Executive RSU Program, provided that DPF will have the opportunity to
ensure that in connection with such assignment the Advisor’s and DPF’s related
rights and obligations under this Agreement have been reasonably addressed as
part of that assignment. Notwithstanding the foregoing, decisions with regard to
whom transfers will be made and in what amounts will remain in the sole
discretion of the Advisor.

 

5.             Dividend Equivalent Payments. If the Board of DPF declares and
DPF pays a cash dividend on Class I Shares for any period in which the Units are
unpaid and outstanding (regardless of whether such Units are then vested), the
Advisor will be entitled to dividend equivalents (“Dividend Equivalents”) with
respect to that cash dividend equal to the cash dividends that would have been
payable on the same number of Class I Shares as the number of whole and
fractional Units subject to this Agreement and credited to the Advisor’s Account
had such Class I Shares been outstanding during the same portion of such period
as the Units were unpaid and outstanding. Any such Dividend Equivalents will be
paid within 30 days from the dividend payment date established by DPF, and will
be paid in cash unless the Advisor gives prior notice to DPF to have all or a
portion of the Dividend Equivalents paid in the form of Class I Shares
(including, as applicable, fractional Class I Shares) (the “Share Dividend
Portion”). If an election is made to have all or a portion of the Dividend
Equivalents paid in the form of Class I Shares, the number of Class I Shares
paid as Dividend Equivalents with respect to any period for which a dividend is
paid shall be determined by dividing (1) the Share Dividend Portion of the
aggregate cash dividend that would have been payable on the same number of Class
I Shares as the number of Units subject to this Agreement had such Class I
Shares been outstanding during the same portion of such period as the Units were
unpaid and outstanding, by (2) the per-share Class I NAV determined on the
dividend payment date.

 

6.             Settlement of Units

 

(a)             Manner of Settlement. DPF will issue to the Advisor or the
Advisor’s designee, in settlement of Units and subject to the provisions of
Section 8 below, the number of Class I Shares that equals the number of Units
that become vested, and such vested Units will terminate and cease to be
outstanding upon such issuance of the Class I Shares. Upon issuance of such
Class I Shares, DPF will determine the form of delivery (e.g., a stock
certificate or electronic entry evidencing such shares) and may deliver such
shares on the Advisor’s behalf electronically to DPF’s designated transfer agent
or such broker-dealer as DPF may choose at its sole discretion, within reason.
As a condition to the settlement of the Units, DPF may require the Advisor to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation, and to make any representation
or warranty with respect thereto as may be requested by DPF.

 

(b)             Timing of Settlement. All of the vested Units will be settled by
DPF, as described herein, on the date that the Units become vested and
nonforfeitable.

 



4

 

 

(c)             Share Transfer Restrictions After Settlement. The Class I Shares
received by the Advisor pursuant to this Agreement upon settlement of the Units
or as Dividend Equivalents shall be eligible for redemption under DPF’s Share
Redemption Program, subject to applicable restrictions under DPF’s Insider
Trading Policy. Transfers may also be made pursuant to the Senior Executive RSU
Program, subject to the conditions herein, and notwithstanding the fact that the
Class I Shares participants receive pursuant to the Senior Executive RSU Program
are not acquired directly from DPF, such Class I Shares shall be eligible for
redemption under DPF’s Share Redemption Program, subject to applicable
restrictions under DPF’s Insider Trading Policy. The Class I Shares have not
been registered under federal or state securities laws and may not be offered or
sold, except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of such laws. Transfers outside of the Share
Redemption Program and/or the Senior Executive RSU Program will be permitted on
a case-by-case basis if approved by the Board of DPF and such transfers must
comply with applicable laws. Pledges of Class I Shares received pursuant to this
Agreement will be permitted only with the prior consent of DPF or upon the
delivery to DPF of an opinion of counsel of recognized standing reasonably
satisfactory to DPF that such pledge or potential resulting transfer will not
violate applicable federal or state securities laws. The foregoing transfer
restrictions shall apply not only to Class I Shares issued pursuant to this
Agreement but also any other securities acquired directly or indirectly pursuant
to this Agreement, including but not limited to securities paid as Dividend
Equivalents, securities with respect to which Class I Shares are reclassified,
converted or exchanged, or securities paid as stock dividends on any of the
foregoing, but excluding securities purchased pursuant to DPF’s Distribution
Reinvestment Plan or otherwise purchased in a transaction unrelated to this
Agreement. Any attempt to transfer securities without compliance with this
Section 6(c) shall be voidable at the option of DPF. Transfer restrictions will
be lifted upon termination of this Agreement, except that (a) DPF shall continue
to have the right to confirm to its reasonable satisfaction prior to any
transfer or pledge that such transfer or pledge complies with applicable
securities laws and (b) the Market Stand-Off Agreement described in Section 6(f)
shall continue to apply to the Advisor.

 

(d)             Share Transfer Restrictions Applicable to Senior Executive RSU
Program. The Advisor acknowledges that DPF has an interest in applying transfer
restrictions to recipients of Class I Shares pursuant to the Senior Executive
RSU Program. Accordingly, the Advisor will implement the following transfer
restrictions with respect to Class I Shares acquired under this Agreement that
are redistributed as part of a Senior Executive RSU Program, and designate DPF
as a third-party beneficiary of such transfer restrictions with the right to
enforce them. The Advisor shall notify participants in the Senior Executive RSU
Program that, notwithstanding the fact that the Class I Shares they receive
pursuant to the Senior Executive RSU Program are not acquired directly from DPF,
such Class I Shares shall be eligible for redemption under DPF’s Share
Redemption Program, subject to applicable restrictions under DPF’s Insider
Trading Policy, and shall be transferable upon the participant’s death. For
purposes of determining the applicable holding period with respect to the
short-term trading discount, the recipient shall be deemed to have held the
Class I Shares beginning with the date that the Advisor grants an interest in
such shares (including through a restricted stock unit agreement) pursuant to
the Senior Executive RSU Program. The Advisor shall notify participants in the
Senior Executive RSU Program that (i) the Class I Shares have not been
registered under federal or state securities laws and may not be offered or
sold, except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of such laws, (ii) transfers outside of the Share
Redemption Program or other than upon the participant’s death will be permitted
on a case-by-case basis if approved by the Board of DPF and such transfers must
comply with applicable laws, (iii) pledges of Class I Shares received pursuant
to the Senior Executive RSU Program will be permitted only with the prior
consent of DPF or upon the delivery to DPF of an opinion of counsel of
recognized standing reasonably satisfactory to DPF that such pledge or potential
resulting transfer will not violate applicable federal or state securities laws,
and (iv) any attempt to transfer Class I Shares without compliance with these
provisions shall be voidable at the option of DPF. The foregoing transfer
restrictions shall apply not only to Class I Shares delivered pursuant to the
Senior Executive RSU Program but also any other securities acquired directly or
indirectly pursuant to the Senior Executive RSU Program, including but not
limited to securities paid as Dividend Equivalents, securities with respect to
which Class I Shares are reclassified, converted or exchanged, or securities
paid as stock dividends on any of the foregoing, but excluding securities
purchased pursuant to DPF’s Distribution Reinvestment Plan or otherwise
purchased in a transaction unrelated to the Senior Executive RSU Program.
Transfer restrictions will be lifted upon termination of the individual’s
Service to the Advisor or its Affiliates for any reason, except that, other than
with respect to transfers upon a participant’s death, (a) DPF shall continue to
have the right to confirm to its reasonable satisfaction prior to any transfer
or pledge that such transfer or pledge complies with applicable securities laws
and (b) the Market Stand-Off Agreement described in Section 6(f) shall continue
to apply to participants in the Senior Executive RSU Program.

 



5

 

  

(e)             Reacquisitions of Class I Shares by the Advisor. Notwithstanding
anything to the contrary in this Agreement, the Advisor and/or its indirect
owners are permitted to acquire or reacquire Class I Shares from participants in
the Senior Executive RSU Program, pursuant to terms the Advisor establishes,
provided such acquisitions or reacquisitions do not require registration under
the Securities Act of 1933, as amended, and/or applicable state securities laws.

 

(f)             Market Stand-Off Agreement. The Advisor agrees that following
the listing of any DPF equity securities on a national securities exchange
registered under Section 6 of the Exchange Act, for the duration specified by
and to the extent requested by DPF upon the advice of DPF’s underwriter or
investment banking adviser, the Advisor shall not offer, sell, contract to sell,
pledge or otherwise dispose of, directly or indirectly, any equity securities of
DPF, or any securities convertible into or exchangeable or exercisable for such
securities, enter into a transaction which would have the same effect, or enter
into any swap, hedge or other arrangement that transfers, in whole or in part,
any of the economic consequences of ownership of such securities, whether any
such aforementioned transaction is to be settled by delivery of such securities
or other securities, in cash or otherwise, or publicly disclose the intention to
make any such offer, sale, pledge or disposition, or to enter into any such
transaction, swap, hedge or other arrangement, in each case during the seven
days prior to and up to the 180 days after the listing of any DPF securities on
a national securities exchange registered under Section 6 of the Exchange Act
(or such shorter period as may be requested in writing by DPF) (the “Market
Stand-Off Period”). In addition, the Advisor agrees to execute any further
letters, agreements and/or other documents requested by DPF or its underwriters
that are consistent with the terms of this Section 6(f). DPF may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Stand-Off Period. The Advisor agrees
to impose the foregoing Market Stand-Off Agreement on every participant under
the Senior Executive RSU Program, except that participants shall be permitted to
transfer securities upon the participant’s death, and designate DPF as a
third-party beneficiary of such Market Stand-Off Agreement with the right to
enforce it.

 



6

 

  

7.             Senior Executive RSU Program. DPF acknowledges that the Advisor
intends to redistribute Class I Shares acquired pursuant to this Agreement as
part of a Senior Executive RSU Program. DPF acknowledges and agrees that, except
as expressly provided herein, the Advisor shall retain complete discretion and
authority with regard to the administration of the Senior Executive RSU Program,
including but not limited to (a) the potential recipients of Class I Shares
pursuant to the Senior Executive RSU Program, (b) the number of Class I Shares
an individual may receive pursuant to the Senior Executive RSU Program, (c) the
terms pursuant to which an individual may receive Class I Shares pursuant to the
Senior Executive RSU Program. Notwithstanding the foregoing, the Advisor
acknowledges and agrees that DPF has an interest in ensuring that the
redistribution of Class I Shares complies with applicable federal and state
securities laws and that such shares have appropriate transfer restrictions.
Accordingly, the Advisor agrees to reasonably cooperate with DPF to ensure that
the redistribution of Class I Shares pursuant to the Senior Executive RSU
Program complies with all applicable federal and state securities laws and
regulations. The Advisor shall provide DPF and participants in the Senior
Executive RSU Program with any and all information that DPF reasonably requests
in order to ensure such compliance. The Advisor shall not, without DPF’s
consent, which shall not be unreasonably withheld in light of applicable federal
and blue sky securities laws, distribute Class I Shares acquired pursuant to
this Agreement to more than 35 persons, and shall only offer Class I Shares
acquired pursuant to this Agreement to individuals with whom the Advisor has a
pre-existing, substantive relationship. The Advisor shall make any
redistribution of Class I Shares pursuant to the Senior Executive RSU Program
subject to a provision substantially similar to that provided in Section 13 of
this Agreement. The Advisor shall provide participants in the Senior Executive
RSU Program with information substantially similar to that provided in Section
23 of this Agreement. Any attempt to transfer Class I Shares without compliance
with this Section 7 shall be voidable at the option of DPF.

 

8.             Adjustments for Corporate Transactions and Other Events

 

(a)             Stock Dividend, Stock Split and Reverse Stock Split. Upon a
stock dividend of, or stock split or reverse stock split affecting, the Class I
Shares, the number of outstanding Units shall, without further action of DPF, be
adjusted to reflect such event. Adjustments under this paragraph will be made by
DPF, whose determination as to what adjustments, if any, will be made and the
extent thereof will be final, binding and conclusive absent manifest error.

 



(b)             Merger, Consolidation and Other Events. If DPF shall be the
surviving or resulting corporation in any merger or consolidation and the
Class I Shares (meaning all outstanding shares of this class) shall be converted
into other securities, the Units shall pertain to and apply to the securities to
which a holder of the number of Class I Shares subject to the Units would have
been entitled. If the stockholders of DPF receive by reason of any distribution
in total or partial liquidation or pursuant to any merger of DPF or acquisition
of its assets, securities of another entity or other property (including cash),
then any rights of DPF under this Agreement shall inure to the benefit of DPF’s
successor, and this Agreement shall apply to the securities or other property
(including cash) to which a holder of the number of Class I Shares subject to
the Units would have been entitled, in the same manner and to the same extent as
the Units.

 

9.             Authority upon a Change in Control and Other Corporate Events

 

(a)             Subject to Section 9(b), in the event of any Change in Control
of DPF or other transaction or event described in Section 8, DPF is hereby
authorized to take any of the following actions with respect to the Units,
provided that it shall give the Advisor at least 30 days prior notice in order
to give the Advisor an opportunity to exercise its rights to terminate this
Agreement pursuant to Section 3:

 



7

 

 

 

(i)             a determination that the terms of any Units will be replaced or
modified with a form of compensation that is, as close as reasonably practicable
as determined in DPF’s discretion, economically equivalent as of the date of
such replacement or modification;

 

(ii)             a determination that all or some Units shall become immediately
vested either prior to or as of such event; or

 

(iii)             a determination that upon such event, the Units be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar awards covering the stock of the successor
or survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares subject of the Units, provided
that the new compensation is, as close as reasonably practicable as determined
in DPF’s discretion, economically equivalent as of the date of such event.

 

(b)             With respect to the Units, no adjustment or action described in
this Section 9 or in any other provision of this Agreement shall be authorized
to the extent that such adjustment or action would result in short-swing profits
liability under Section 16 of the Exchange Act or violate the exemptive
conditions of Rule 16b-3 unless DPF determines that the Units are not to comply
with such exemptive conditions.

 

10.            No Guarantee of Service Relationship. Nothing in this Agreement
shall alter either DPF’s or the Advisor’s rights to terminate the Advisory
Agreement.

 

11.             Rights as Stockholder. The Advisor shall not have any of the
rights of a stockholder with respect to any shares of Common Stock that may be
delivered in settlement of the Units until such shares of Common Stock have been
issued and delivered to the Advisor.

 

12.            DPF’s Rights. The existence of the Units shall not affect in any
way the right or power of DPF or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, or other changes in DPF’s
capital structure or its business, or any merger or consolidation of DPF, or any
issue of bonds, debentures, preferred or other stocks with preference ahead of
or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of DPF, or any sale or transfer of
all or any part of DPF’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise; provided, however, that
Class I Shares that the Advisor receives pursuant to this Agreement shall not be
treated any differently than all other Class I Shares.

 

13.            Restrictions on Issuance of Shares. The issuance and delivery of
Class I Shares upon settlement of the Units shall be subject to and in
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities. No Class I Shares may be issued or delivered
hereunder if the issuance or delivery of such shares would constitute a
violation of any applicable federal, state, or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Common Stock may then be listed. The inability of the Advisor or
DPF to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by DPF’s legal counsel to be necessary to the lawful issuance and
delivery of any shares subject to the Units shall relieve DPF of any liability
in respect of the failure to issue or deliver such shares as to which such
requisite authority shall not have been obtained. If necessary to satisfy any
law, regulation, rule or administrative decision with respect to the Advisor’s
or DPF’s ongoing operations, including any ongoing offering of Common Stock, DPF
shall have authority to replace or modify the terms of any vested or unvested
Units with a form of compensation that is, as close as reasonably practicable as
determined in DPF’s discretion, economically equivalent as of the date of such
replacement or modification. With respect to the Units, no adjustment or action
described in this Section 13 or in any other provision of this Agreement shall
be authorized to the extent that such adjustment or action would result in
short-swing profits liability under Section 16 of the Exchange Act or violate
the exemptive conditions of Rule 16b-3 unless DPF determines that the Units are
not to comply with such exemptive conditions.

 



8

 

 

14.            Reservation of Shares. DPF will reserve and set apart and have at
all times, free from preemptive rights, a number of authorized and unissued
Class I Shares sufficient to enable it at any time to fulfill all its
obligations hereunder .

 

15.            Notices. All notices and other communications made or given
pursuant to this Agreement shall be given pursuant to the Advisory Agreement.
Notwithstanding the foregoing, DPF may, in its sole discretion, decide to
deliver any information related to Class I Shares by electronic means as
described further in Section 23.

 

16.            Entire Agreement. This Agreement, together with the relevant
Notice, contain the entire agreement between the parties with respect to the
Units granted hereunder. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the Units granted hereunder shall be
void and ineffective for all purposes.

 

17.            Amendment. This Agreement may not be amended without the express
written consent of DPF and the Advisor.

 

18.            No Obligation to Minimize Taxes. DPF has no duty or obligation to
minimize the tax consequences to the Advisor of this award of Units and shall
not be liable to the Advisor for any adverse tax consequences to the Advisor
arising in connection with this award.

 

19.            No Trust or Fund Created. None of this Agreement, the grant of
Units hereunder, or the delivery of shares of Common Stock upon settlement of
the Units shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Advisor, DPF, or any other person.
To the extent that the Advisor or any other person acquires a right to receive
payments from DPF pursuant to this Agreement, such right shall be no greater
than the right of any unsecured general creditor of DPF.

 

20.            Law Governing. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Maryland
(without reference to the conflict of laws rules or principles thereof).

 

21.            Arbitration. To the extent that a dispute arises between the
parties under this Agreement, the parties agree to attempt to settle such
dispute through non-binding mediation to be held for a maximum of one (1) day
administered by the Judicial Arbiter Group (“JAG”), before a mutually-agreed
representative of JAG, in accordance with its commercial mediation rules then in
effect. If such dispute cannot be resolved through mediation, it shall be
resolved by binding arbitration before a panel of three (3) arbitrators of JAG
(selected by the JAG mediator) under the commercial arbitration rules then in
effect. Each party shall bear its own legal, accounting and other similar fees
incurred in connection with such arbitration; provided that (a) the losing party
shall bear the costs of such arbitration and (b) the arbitrators shall award
legal fees to the prevailing party in such dispute. Such arbitration and
determination shall be final and binding on the parties and judgment may be
entered upon such determination in any court having jurisdiction thereof (and
such judgment enforced, if necessary, through judicial proceedings). It is
understood and agreed that the arbitrators shall be specifically empowered to
designate and award any remedy available at law or in equity, including specific
performance. The parties agree that any such mediation or arbitration shall be
conducted in Denver, Colorado. This arbitration provision is in no way intended
to reduce or modify the sole and absolute discretion afforded to DPF or the
Advisor under this Agreement, to the extent applicable.

 

9

 



 

22.            Headings. Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.

 

23.            Electronic Delivery of Documents. By signing the Notice, the
Advisor acknowledges receipt of DPF’s current prospectus for its ongoing public
offering of Class I Shares (SEC Registration No. 333-175989), which has been
filed with the Securities and Exchange Commission by DPF, and represents that it
understands and is familiar with the information contained therein. In addition,
the following documents, which have been filed with the Securities and Exchange
Commission by DPF, are incorporated herein by reference:

 

(a)             The DPF’s latest annual report filed pursuant to Section 13(a)
or 15(d) of the Exchange Act;

 

(b)             All other reports filed pursuant to Section 13(a) or 15(d) of
the Exchange Act since the end of the fiscal year covered by DPF document
referred to in (a) above; and

 

(c)             The description of DPF’s Class I common stock contained in DPF’s
Registration Statement on Form 8-A (File No. 000-52596), filed with the
Securities and Exchange Commission on April 30, 2013, including any amendment or
report filed for the purpose of updating such description.

 

Additionally, all documents subsequently filed by DPF pursuant to Sections
13(a), 13(c), 14 and 15(d) of the Exchange Act (not including any information
furnished under Items 2.02, 7.01 or 9.01 of Form 8-K, which information is not
incorporated by reference herein), will be deemed to be incorporated herein by
reference and to be a part of the information disclosed to the Advisor from the
date of filing of such documents. Any statement contained in a document
incorporated or deemed to be incorporated herein by reference will be deemed to
be modified or superseded for purposes of the information disclosed to the
Advisor to the extent that a statement contained herein, or in a subsequently
filed document incorporated or deemed to be incorporated herein by reference,
modifies or supersedes the statement. Any statement modified or superseded will
not be deemed, except as modified or superseded, to constitute a part of the
information disclosed to the Advisor.

 



10

 

 

Upon written or oral request, DPF will deliver to the Advisor, without charge,
copies of any of the documents described above. DPF shall also make available to
the Advisor the opportunity to ask questions and receive answers concerning the
foregoing information.

 

{Glossary begins on next page}

 



11

 

 

GLOSSARY

 

(a)             “Advisor” means Dividend Capital Total Advisors LLC, a Delaware
limited liability company.

 

(b)             “Affiliate” or “Affiliated” means, as to any individual,
corporation, partnership, trust, limited liability company or other legal entity
(i) any person or entity directly or indirectly through one or more
intermediaries controlling, controlled by or under common control with another
person or entity; (ii) any person or entity directly or indirectly owning,
controlling, or holding with power to vote ten percent (10%) or more of the
outstanding voting securities of another person or entity; (iii) any officer,
director, general partner or trustee of such person or entity; (iv) any person
ten percent (10%) or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with power to vote, by such other person;
and (v) if such other person or entity is an officer, director, general partner
or trustee of a person or entity, the person or entity for which such person or
entity acts in any such capacity.

 

(c)             “Agreement” means this document, as amended from time to time,
together with the Notice, which is incorporated herein by reference.

 

(d)             “Beneficial Owner” has the meaning given in Rule 13d-3 under the
Exchange Act.

 

(e)             “Board” means the Board of Directors of DPF.

 

(f)             “Change in Control” means, with respect to the entity undergoing
the Change in Control (the “Entity”), any of the following transactions:

 

(i)             any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Entity (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Entity or its Affiliates) representing fifty percent (50%) or more of the
combined voting power of the Entity’s then outstanding securities (a
“Controlling Interest”), excluding (A) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Entity, or (B) any Person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (A) of paragraph (iii) below; or

 

(ii)             a change in the composition of the Board of the Entity over a
period of thirty-six (36) consecutive months (or less) such that a majority of
the Board members (rounded up to the nearest whole number) ceases, by reason of
one or more proxy contests for the election of Board members, to be comprised of
individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least two-thirds (2/3) of the Board
members described in clause (A) who were still in office at the time such
election or nomination was approved by the Board; or

 

(iii)             there is consummated a merger or consolidation of the Entity
or any direct or indirect subsidiary of the Entity with any other entity, other
than (A) a merger or consolidation which would result in the voting securities
of the Entity outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
fifty percent (50%) of the combined voting power of the securities of the Entity
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Entity (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Entity (not including in the securities Beneficially Owned by such Person
any securities acquired directly from the Entity or its Affiliates) representing
fifty percent (50%) or more of the combined voting power of the Entity’s then
outstanding securities; or

 



12

 

 

(iv)             the stockholders of the Entity approve a plan of complete
liquidation or dissolution of the Entity or there is consummated an agreement
for the sale or disposition by the Entity of all or substantially all of the
Entity’s assets, other than a sale or disposition by the Entity of all or
substantially all of the Entity’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by stockholders of the Entity in substantially the same proportions as their
ownership of the Entity immediately prior to such sale.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred (I) solely as the result of a public offering or (II) by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Entity immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Entity immediately following such
transaction or series of transactions.

 

For purposes of a Change in Control, “Person” has the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (i) the Entity or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Entity or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Entity in substantially the same proportions as their
ownership of stock of the Entity.

 

(g)             “Class I NAV” means, with respect to any day, the most current
daily net asset value per Class I Share publicly disclosed by DPF on its website
as of the end of such day.

 

(h)             “Class I Share” means a Class I share of Common Stock.

 

(i)             “Common Stock” means the common stock of DPF, par value $0.01
per share, issued or authorized to be issued in the future, including
unclassified shares of common stock as well as Class A, Class W and Class I
shares of common stock, but excluding any preferred stock and any warrants,
options or other rights to purchase Common Stock.

 

(j)             “DPF” means Dividend Capital Diversified Property Fund Inc., a
Maryland corporation.

 

(k)             “Effective Date Class I NAV” means the Class I NAV as of the end
of the Effective Date.

 

(l)             “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(m)             “Insider Trading Policy” means the DPF’s insider trading policy,
as it may be amended from time to time.

 



13

 

 

(n)             “Market Stand-Off Agreement” means the agreement set forth in
Section 6(f) of this Agreement.

 

(o)             “Notice” means the statement, letter or other written
notification provided to the Advisor by DPF setting forth the terms of a grant
of Units made to the Advisor.

 

(p)             “Offset Amount” means the number of Units vesting on the Vesting
Date multiplied by the Effective Date Class I NAV.

 

(q)             “Senior Executive RSU Program” means a restricted stock unit
program administered by the Advisor pursuant to which the Advisor expects to
redistribute Class I Shares acquired under this Agreement to senior employees of
the Advisor and its Affiliates or assign its rights under this Agreement to
receive Class I Shares upon settlement of Units to such employees.

 

(r)             “Service” means an individual’s employment, service as a
non-executive director, or other service relationship with the Advisor and its
Affiliates, which for these purposes shall include (whether within the foregoing
definition or not) BCC-BD Expense Company LLC or its successor. The person’s
Service will be considered to have ceased with the Advisor and its Affiliates
if, immediately after a sale, merger, or other corporate transaction, the trade,
business, or entity with which the person is employed or otherwise has a service
relationship is not Dividend Capital Total Advisors LLC or its successor or an
Affiliate of Dividend Capital Total Advisors LLC or its successor.

 

(s)             “Share Redemption Program” means DPF’s Class A, W and I Share
Redemption Program, as it may be amended from time to time.

 

(t)             “Unit” means a unit, the value of which shall always be equal to
the value of one Class I Share.

 

(u)             “Unused Offset Amount” means any Offset Amount or Offset
Shortfall that has not been fully deducted from the cash payments otherwise due
to the Advisor under the Advisory Agreement for fees and expense reimbursements,
or otherwise realized by DPF pursuant to Section 2 of the Agreement.

 

(v)             “Vesting Date” means the date that Units vest in accordance with
this Agreement.

 

{End of Agreement}

 

14



 

